DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2020 has been entered.
 
Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 75-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 January 2020.
Claims 61, 63-68, and 70-81 are pending in the application.
Claims 61, 63-68, 70-74, and 81 are examined in the instant Office action.

Withdrawn Rejections
The rejections under 35 U.S.C. 101 are withdrawn in view of arguments on pages 8-10 of the Remarks.\
The prior art rejections are withdrawn in view of amendments filed to the instant set of claims on 9 November 2020.

Allowable Subject Matter
Claim 71 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitations of RNA sequencing of 20,000 or more single cells from a single biological sample wherein the sequencing depth is about 10,000 or less reads per cell is not routine and conventional nor obvious in the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #1:
Claims 61, 68, 70, 72, and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. [WO 2016/040476 A1; on IDS] in view of Hennig et al. [WO 2015/168026 A2] in view of Robinson et al. [US PGPUB 2008/0310692 A1].
The applied references has a common assignee and share inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  The applied reference of Regev et al. has a common assignee and inventors Regev, Macosko, and McCarroll with the instant application.  The applied reference of Hennig et al. has a common assignee with the instant application.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Claim 61 recites a method of identifying a cell or cell marker.  The method comprises isolating target cells by label-free imaging flow cytometry.  The method comprises quantifying gene expression in the target cells by sequencing.  The method comprises clustering target cells based on gene expression by application of one or more algorithms.  The method comprises determining a transcription signature for each identified cell type based at least in part on identifying differentially expressed transcripts between the identified cell type using unsupervised machine-learning.  The method comprises validating gene expression against cellular morphology.
Claim 68 recites a method for determining transcription signatures for cell types.  The method comprises isolating a population of cells by label-free imaging flow cytometry.  The method comprises identifying cell types by applying one or more clustering algorithms to a set of sequenced transcript reads from a population of cells.  Each resulting cluster of sequenced transcript reads identifies a particular cell type.  The method comprises determining a transcription signature for each identified cell type based at least in part on identifying differentially expressed transcripts between the identified cell type using unsupervised machine learning.
Claim 72 is further limiting wherein the cell type comprises a retinal cell type.
The document of Regev et al. studies a method and apparatus for composite single-cell nucleic acid analysis [title].  Paragraph 11 of Regev et al. teaches distinguishing different cells in a library based on different tags/markers placed on the RNAs of each cell.  Paragraph 12 of Regev et al. teaches single-cell sequencing the 
Regev et al. does not teach label-free image flow cytometry or cellular morphology.  Regev does not teach unsupervised machine learning.
The document of Hennig et al. studies label-free image cytometry [title].  The abstract of Hennig et al. teaches using cytometry for classification of cells using a label-free technique.  Paragraph 13 of Hennig et al. teaches a database of 213 cellular morphologies suitable for validation of data.
Regev et al. and Hennig et al. do not teach unsupervised machine learning.
The document of Robinson et al. studies systems and methods for organism identification [title].  Paragraph 31 teaches studies of single-cell organisms.  Paragraph 50 of Robinson et al. teaches unsupervised machine learning methods.

With regard to claims 70 and 81, paragraph 50 of Robinson et al. teaches hierarchical clustering and K-mean clustering.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the markers of Regev et al. by 
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the markers of Regev et al. and the label-free image cytometry of Hennig et al. by use of the unsupervised machine learning of Robinson et al. wherein the motivation would have been that unsupervised machine learning provides an additional mathematical tool for analysis of the cytometry data [paragraph 50 of Robinson et al.].  There would have been a reasonable expectation of success in combining Regev et al., Hennig et al., and Robinson et al. because all three studies are analogously applicable to analysis of single-cell data.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #2:
Claims 63-65 and 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. in view of Hennig et al. in view of Robinson et al. as applied to 61, 68, 70, 72, and 81 above, in further view of Spetzler et al. [US PGPUB 2014/0148350 A1].
Claims 63-65 are further limiting comprising different bipolar cell types.
Claims 73-74 are further limiting comprising different cell types.

	Regev et al., Hennig et al., and Robinson et al. do not teach BC1A.
	The document of Spetzler et al. teaches circulating biomarkers for disease [title].  Column 2 on page 146 of Spetzler et al. teaches the bipolar cell type BC1A.
	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the markers of Regev et al., the label-free cytometry of Hennig et al., and the unsupervised machine-learning of Robinson et al., by use of the cells of Spetzler et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, Regev et al., Robinson et al.., and Spetzler et al. teach alternative techniques for identifying cells.  There would have been a reasonable expectation of success in combining Regev et al., Robinson et al., and Spetzler et al. because all three studies analogously pertain to physiological applications of identified cells.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #3:
Claims 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. in view of Hennig et al. in view of Robinson et al. as applied to claims 61, 68, 70, 72, and 81 above, in further view of Masure [US PGPUB 2005/0233359 A1].
Claims 66-67 further limiting comprising limitations regarding FISH.

	Regev et al., Hennig et al., and Robinson et al. do not teach FISH.	
The document of Masure studies isolated nucleic acid molecule encoding a neutrophilic growth factor [title].  Paragraph 82 teaches the limitations regarding FISH.
	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the markers of Regev et al., the label-free cytometry of Hennig et al., and the unsupervised machine learning of Robinson et al. by use of the FISH techniques of Masure wherein the motivation would have been that the FISH techniques of Masure are additional empirical tools that facilitate analysis of physiological data [paragraph 82 of Masure].

Response to Arguments
	Applicant argues that the amendments overcome the prior art rejections.  The document of Robinson et al. makes obvious the amended limitations of the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        11 April 2021